UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                        ________________

                   Nos. 15-1475, 15-1569 and 15-1570
                          ________________

                          MARK A. JACKSON

                                    v.

    THE DOW CHEMICAL COMPANY; ROHM AND HAAS COMPANY;
   ROHM AND HAAS CO BENEFITS ADMINISTRATIVE COMMITTEE;
  LIBERTY MUTUAL INSURANCE COMPANY; RAJ L. GUPTA; PIERRE
 R. BRONDEAU; JACQUES M. CROISETTIERE; ROBERT A. LONERGAN,
ESQUIRE; JANE GREENETZ; DEANNA MAY; CYNTHIA MAZER; RICHARD
QUINLAN ESQUIRE; SEAN B. MCSWEENEY ESQUIRE; MICHAEL MILLER,
     ESQUIRE; NANCY MAYO; LORI HAMLIN; JOHN DOE NOS. 1-15

                            Mark A. Jackson,
                                          Appellant in No. 15-1475

           Dow Chemical Company, Rohm and Haas Company,
         Raj L. Gupta, Pierre R. Brondeau, Jacques M. Croisetiere,
          Robert A. Lonergan, Ellen S. Friedell, Royce Warrick,
                Jane Greenetz, Deanna May, Cynthia Mazer,
                                             Appellants in No. 15-1569

      Liberty Mutual Insurance Company, Lori Hamlin, Nancy Mayo,
       Sean B. McSweeney, Richard P. Quinlan and Michael Miller,
                                          Appellants in No. 15-1570

                           ________________

                    On Appeal from the District Court
                 for the Eastern District of Pennsylvania
                     (D.C. Civil No. 2-11-cv-06194)
                   District Judge: James Knoll Gardner
                            ________________

            Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                           January 14, 2016
         Before: MCKEE, Chief Judge, AMBRO, and SCIRICA, Circuit Judges

                                    ________________

                                   JUDGMENT ORDER
                                    ________________


       Essentially, for the reasons set forth in the District Court’s opinion, we will affirm

the order of the District Court, denying in part and granting in part Defendants’ motions.



                                                  BY THE COURT,


                                                  s/Anthony J. Scirica
                                                  Circuit Judge



ATTEST:


s/Marcia M. Waldron
Clerk



DATED: April 25, 2016
CJG/cc:   All Counsel of Record